OFFICE           OF THE       ATTORNEY          GENERAL       OF TEXAS

                                             AUSTIN




Eonorsblo II.L. shalton
couatp Auditor
~olcasoaeouaty
Cloburna,    Taxu




                                                          eo8tr   of rwrrut,
                                                          applr to ml8 aoat




                                 bon4 ah11       .ba    wriloioat      it   it
      oon8aln8           8ho     tollsrlng      r*qul8ltluc

             m
              .     .     .

             -8.          T&t       tlso     obll#orr thornto bind.thr-
      ll+U        tbrt          8bO cLOf.dnnt          Will   &DDUr    before
      th. JW0D.r              OOUrt O?¶lagirtl'tti~ t0 U8WT                 th*
      ~oowtlon                agaiut  him.
         " . . . .

         "5.. That tbo band     state    tb   flu     0.4
Dl.00,    dtu,   8~4   Wh.n   tbo   8o0u8.4   bind.    bir-
lo lXfo lp 9 u r .
                 a nt!
                     th eo o ur otr mo a o m
bororuwaarbu lo (10oppoor. In ltoting*L,
th0, ft 10 OUffl0i~ttO              0pOOlf~thoton.
oi %hO 0-t   cmb iII St.tin(           eh0 Dl.00, it
lo o u tflo iato alpteo itf
                         tb u no m.
                                  o r th s
                                         o o ur t
o r mo ~o wo k ,
               mu4*b oosunt~.
     "6. T!h baud oh.110100 bo eolaltlaru4
t&t fh. prl..:p.1..ndourotloo rlll ,.y all
woooor~ .nnaruoono?Jl* orponooo 2soul+o4 by
 ouyond oil ohurlrfoarotber pms,~Ofilobr#
.lu n-•mrbllnu  the JJ~iXlOt~l h thq want he
 fill. fa pur bofurethe oourt or rul;ididta
 nnma6 zo 30 'bonaat thu tfu otated~.thuoia.
Timomouut St lu.b
                o r p unoo oh o ll
                                 .kin Sa l-
tlea tOtho ~prlmlpolo!uamts*oifiia ln,th*
bmd. pb t.lluxa of oaofbaf;E'boea;t4oog%aln
Ml. .0Balltoru'0pul~1~ lo.alo poro@rqpb
oholl %nnomaaua* otroot-th. la&mUtfl# sly
ouh beak, bwt'lt lo inhnM4 thot tb o&rlH
g other pmo8~oitloer okeilllook to the b-h.-
meao r th ea uuo o fod rljmmoo  lnourrd by him,
8~4 no b t4 .
            fbO- b tOb *
                       ftW0~ r UO8lXUa    b yh h
in la a p uo tlox twl
                   a th er .-er x wo otla
                                       ronr u-
eu.06 who ho8 dblat.4 th. oasdltia&a .f hi.
bO84.e
         ~lol~~,         0848 of fJrial..1Pm..hlr.,prw140.;
         Vhonvwr       0 UOirndant 10 lwrrndbr now
niOUO0 O’r b .fi
               b o ndt+OlDDO.X Of . *a no f
.lo u r 8,
        ma d ?o lloto a Dp o oa rathTeOfset
sp o r tnr
       t WLia gu p la borlmlnol0     b a o k oe2,
                                               r
0.y lub o o q ttenf
                  b y wh e n No  l.n -0    UP io r
trial, 8 tozfoitareor hi0 mwealunoa o*
boll bond oholl bo tokuh-
         solo      #S,    0040 or 0-1          Promaura, Prwldoor
     wham 0 io~~oltluo 1. d..l.r.d .po. a
noogaiuno. or ball bond, A oaplao ahall k
~biotolt   loowb for the lmO% d tl#,40-
                                 h o ohall
tena nt, la d wh e n a r r eo O*d,         b a r o -,
q-4    to ea*r    into l now noo(eluPw         or
     bail bond, ua1.m the forfeiture taken hem
     boa met aaid0 unda   tha third 8ubdi.~iol0n
     of rrttolo 4Sb, in cphiohacme tha defondoat
     and hia lrotLa8 Shall romaln bound uadu
     No prosuat ruoog~lo~~m~or ball boa4.*
            lrltbreformme to 7ooarilrot quastlon, *hea M
l0un6     falls to appoor before the oourt OT rylotroto
nomod in the bond lt the tlmu otatd therain ho has rlo-
lay-ho    prorlsloneof his bond and 8~bj?ated it to far-
          Art1010 US, aupra,  prorldeo that o aqlaa oh8U
bo lJIdlO~LJ   18OUOdfor the arZm.t Of the dofaadrot Whua
a torfufwaro 1s d~olarod upon his boa&

               lJn6a ar m lrpr0eo prorfelono of                  ~1010   zvs, mpra,
%bo bdwduit,   ho+img riolatoU the provloloao et hf. bond,
thUZ'0b~a      it llOO~OUOX7t0 hT8 CLBOlh. ib0Dl.B  i0.W
for his uroot,  all auouonry aml roa~~~nable uzpmms lmur-
a-4 by the lhorlrr or other poaoe oMoor   in ro-wrostlug
She 4tiuk4antlo okorgeable q@,not the suretlae; therefore,
JOIP first auootloa U mmorm6 in thr lfflrsaotlro.
               wlrioh
                    ra?rwo*               to 70~     oooaa4 qu0o*loa, nrtlole
887 of   the     0040 of crlml~~ol
                                 moooduro provldoot
           Wc uws of tmlony,wh8n the ac4uoe6 ia in
     0uoto4y at tb  sh0rliY or oth0r prw  offloor,
     aad the oeart b&or* whloh the proowubloo lo
     paairy lo In oeorilw la the oouu~ wkoro the
     wouoo&l.o lo owtmdy, the aoud ohll tirtho
     ammat lr klX, :l It lo a boklablo ou.: MA
     8ko OlmrlC?, or Other paa0 orilo~, ua1.08 it
     ba the liO0 Ol 0 019, 18 EU8hOX’tO.d t0 tOk0
     o b.11 ron4 oi the .a.u.crdin the .mou.t ..
      fiua       e      oha   OOWt,       t0 be 8pWOWd      bY    UUSh
      orflow tsldngthe oanm, end wlllthernupon
      6i.sh.r~           the    a~ou.ed     I’rOfS   ouotod7. '*tSW1
      a00 ho         n00~8eii-y     tar    the a0r0ndant or his sure-
      tlu to lppur              in oourt.-
         Artlole 1RO of tha Oado ot.@&m%nal Froob4aro read@
0. r0llow.1
             "To test       the 8uftiOhILOyOf the lo tWlt;l
       onem      00 nayro8oguloon~ or boll bf+n4,un-
       10.. Pbo mart or oftloos taklq             the 8u     lo
       tul4 lo tlo ilo0         d0to 1 wlufflobo ,#a
       iollowla#08th shall bo rd. la wrlL                ona
       mtboulbo4b~          tie luro~lut      '1,do.wouth.t
       1 uworth, lnayowarlght, .tluottho                     l.a
         hue lwuttha            -9atinwhl.h       the l\oow
       L bmua4),      after    ae6uot4 froa w proportry
       a ll th a w t h lo h   lslxoapb by W Qomatltuthn
       and lawa    o fOh0 stow.      from rorod    male, ukd
       dtertba~totall~d.bt8ofo~
       4 OOOdDliU,   who*hu la6lvUwl u murity
       dobta,and oftor  uOlU'+y~all  inoasb'anou
       ~uqo&uv$aorty uhlob are broa to mot t&t
                                          . eouasy, on6 hvo                 pro-
       perty%. td &&Ll.blo                             t. o...ut1..wmth
       sat4 oouuat or moru.*
           "(DOS.4           .   l   .   .,   ud     a t~o t   b y   th e            0

       0st& ua r t,o luk a,o & .o Sr
                                   o ru*
                                       lb u
                -8uoh offl4ovlt .hoU                   b8 flied      wlCh     tkta
       pnp8ro     of   the    pr00~0.”

                Aralolo      aBQ a        oha      Q.&o ef     dnlnnl         Pron(Lm
proTi&..!
,:,,i   ,.




   I